DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8-10, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US 2006/0232462 A1) in view of Jaeger et al. (US 2009/0289716 A1).
Consider claim 1:
Nakajima discloses an apparatus (see Fig. 1 and paragraph 0002, where Nakajima describes an A/D converter circuit) comprising: 
an analog front-end (see Fig. 1 and paragraph 0002, where Nakajima describes that the A/D converter circuit receives an analog input signal in parallel);
first track and hold circuitry coupled to an output of the analog front-end (see Fig. 1 and paragraph 0002, where Nakajima describes a track and hold circuit 10 that receives the analog input signal); and 
a buffer coupled to an output of the first track and hold circuitry (see Fig. 2 and paragraph 0002, where Nakajima describes a buffer circuit 103 that is coupled to an output of the track and hold circuit),
wherein the buffer comprises a differential source follower (see Fig. 4 and paragraph 00056, where Nakajima describes that the buffer circuit 103 includes a voltage follower which is constructed using a differential circuit), 
the differential source follower comprises first and second halves (see Fig. 4 and paragraph 00056, where Nakajima describes that the voltage follower has a differential pair (MN1, MN2)).
Nakajima does not specifically disclose: the buffer comprises a bias generator, and the bias generator is to bias the first and second halves of the differential source follower with a bias feedback loop.
Jaeger teaches: a buffer comprises a bias generator (see Fig. 1 and paragraph 0014, where Jaeger describes a differential buffer circuit 102 which includes a first source follower transistor 114 and a second source follower transistor 118; see Fig. 1 and paragraph 0017, where Jaeger describes that the differential buffer circuit 102 also includes a bias circuit 106), the differential source follower comprises first and second halves (see Fig. 1 and paragraph 0014, where Jaeger describes that the first source follower transistor 114 is included in first circuit leg 108, and that the second source follower transistor 118 is included in second circuit leg 110), and the bias generator is to bias a first and second halves of a differential source follower with a bias feedback loop (see Fig. 1 and paragraph 0018, where Jaeger describes that the bias circuit 106 sets first and second bias currents in the first and second circuit legs 108 and 110 by receiving a differential feedback signal from feedback circuit 104).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the buffer comprises a bias generator, and the bias generator is to bias the first and second halves of the differential source follower with a bias feedback loop, as taught by Jaeger to modify the method of Nakajima in order to make current source more ideal, as discussed by Jaeger (see paragraph 0007).
Consider claim 10:
Nakajima discloses an apparatus (see Fig. 1 and paragraph 0002, where Nakajima describes an A/D converter circuit) comprising: 
an analog front-end (see Fig. 1 and paragraph 0002, where Nakajima describes that the A/D converter circuit receives an analog input signal in parallel);
first track and hold circuitry coupled to an output of the analog front-end (see Fig. 1 and paragraph 0002, where Nakajima describes a track and hold circuit 10 that receives the analog input signal); 
a first half of a differential source follower comprising a first input coupled to a first output of the first track and hold circuitry (see Fig. 4 and paragraph 00056, where Nakajima describes MN1 which is a first half of a voltage follower that is a differential pair (MN1, MN2) in the track and hold circuit); 
a second half of the differential source follower comprising a second input coupled to a second output of the first track and hold circuitry (see Fig. 4 and paragraph 00056, where Nakajima describes MN2 which is a second half of the voltage follower that is a differential pair (MN1, MN2) in the track and hold circuit).
Nakajima does not specifically disclose: a first current steering device coupled to the first half of the differential source follower; a second current steering device coupled to the second half of the differential source follower; and a bias generator to generate a common bias for the first and second halves of the differential source follower based on a voltage on a control gate of the first current steering device and a voltage on a control gate of the second current steering device.
Jaeger teaches: a first current steering device coupled to the first half of the differential source follower (see Fig. 1 and paragraphs 0014-0015, where Jaeger describes a first cascode transistor 116 which provides current to first source follower transistor 114); a second current steering device coupled to the second half of the differential source follower (see Fig. 1 and paragraphs 0014-0015, where Jaeger describes a second cascode transistor 120 which provides current to second source follower transistor 118); and a bias generator to generate a common bias for the first and second halves of the differential source follower based on a voltage on a control gate of the first current steering device and a voltage on a control gate of the second current steering device (see Fig. 1 and paragraph 0022, where Jaeger describes that the bias circuit 106 includes a current source 138 which generates a common bias current for the first and second differential source followers 114 and 118 based on voltages on the first load transistor 148 and the second load transistor 152).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a first current steering device coupled to the first half of the differential source follower; a second current steering device coupled to the second half of the differential source follower; and a bias generator to generate a common bias for the first and second halves of the differential source follower based on a voltage on a control gate of the first current steering device and a voltage on a control gate of the second current steering device, as taught by Jaeger to modify the method of Nakajima in order to make current source more ideal, as discussed by Jaeger (see paragraph 0007).
Consider claim 18:
Nakajima discloses an apparatus (see Fig. 1 and paragraph 0002, where Nakajima describes an A/D converter circuit) comprising: 
first and second halves of a differential source follower (see Fig. 4 and paragraph 00056, where Nakajima describes that the A/D converter circuit includes a voltage follower which is a differential pair (MN1, MN2)), 
the first half of the differential source follower comprising a first input coupled to a first output of a first track and hold circuit and the second half of the differential source follower comprising a second input coupled to a second output of the first track and hold circuit (see Fig. 4 and paragraph 00056, where Nakajima describes that the voltage follower has a differential pair (MN1, MN2) which are configured in the track and hold circuit).
Nakajima does not specifically disclose: a first current steering device coupled to the first half of the differential source follower; a second current steering device coupled to the second half of the differential source follower, wherein: the first current steering device is coupled to ground by a first transistor of the first half of the differential source follower; and the second current steering device is coupled to ground by a second transistor of the second half of the differential source follower; and a bias generator to generate a common bias for control gates of the first and second transistors based on voltages on control gates of the first and second current steering devices.
Jaeger teaches: a first current steering device coupled to the first half of the differential source follower (see Fig. 1 and paragraphs 0014-0015, where Jaeger describes a first cascode transistor 116 which provides current to first source follower transistor 114); a second current steering device coupled to the second half of the differential source follower (see Fig. 1 and paragraphs 0014-0015, where Jaeger describes a second cascode transistor 120 which provides current to second source follower transistor 118), wherein: the first current steering device is coupled to ground by a first transistor of the first half of the differential source follower (see Fig. 1 and paragraphs 0020-0021, where Jaeger describes that the first cascode transistor 116 is connected to ground by a first load transistor 148); and the second current steering device is coupled to ground by a second transistor of the second half of the differential source follower (see Fig. 1 and paragraphs 0020-0021, where Jaeger describes that the second cascode transistor 120 is connected to ground by a second load transistor 152); and a bias generator to generate a common bias for control gates of the first and second transistors based on voltages on control gates of the first and second current steering devices (see Fig. 1 and paragraphs 0019-0020, where Jaeger describes a bias current source 138 that generates bias current for control gates of the first load transistor 148 and the second load transistor 152).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a first current steering device coupled to the first half of the differential source follower; a second current steering device coupled to the second half of the differential source follower, wherein: the first current steering device is coupled to ground by a first transistor of the first half of the differential source follower; and the second current steering device is coupled to ground by a second transistor of the second half of the differential source follower; and a bias generator to generate a common bias for control gates of the first and second transistors based on voltages on control gates of the first and second current steering devices, as taught by Jaeger to modify the method of Nakajima in order to make current source more ideal, as discussed by Jaeger (see paragraph 0007).
Consider claim 2:
Nakajima in view of Jaeger discloses the apparatus of claim 1 above. Nakajima discloses: the first half of the differential source follower comprises, as a first input, a first output of the first track and hold circuitry; and the second half of the differential source follower comprises, as a second input, a second output of the first track and hold circuitry (see Fig. 4 and paragraph 00056, where Nakajima describes that the voltage follower has a differential pair (MN1, MN2) which are configured in the track and hold circuit).
Consider claim 5:
Nakajima in view of Jaeger discloses the apparatus of claim 1 above. Nakajima does not specifically disclose: a first current steering device coupled to the first half of the differential source follower; a second current steering device coupled to the second half of the differential source follower; and a current source is coupled to the first and second current steering devices.
Jaeger teaches: a first current steering device coupled to a first half of a differential source follower (see Fig. 1 and paragraphs 0014-0015, where Jaeger describes a first cascode transistor 116 which provides current to first source follower transistor 114); a second current steering device coupled to a second half of the differential source follower (see Fig. 1 and paragraphs 0014-0015, where Jaeger describes a second cascode transistor 120 which provides current to second source follower transistor 118); and a current source is coupled to the first and second current steering devices (see Fig. 1 and paragraphs 0014-0015, where Jaeger describes that the first cascode transistor 116 and the second cascode transistor 120 are connected to common current source 112).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a first current steering device coupled to the first half of the differential source follower; a second current steering device coupled to the second half of the differential source follower; and a current source is coupled to the first and second current steering devices, as taught by Jaeger to modify the method of Nakajima in order to make current source more ideal, as discussed by Jaeger (see paragraph 0007).
Consider claim 6:
Nakajima in view of Jaeger discloses the apparatus of claim 5 above. Nakajima does not specifically disclose: a path which couples a control gate of the first current steering device to a first input of the bias generator; and a path which couples a control gate of the second current steering device to a second input of the bias generator; wherein the bias generator is to generate a common bias for the first and second halves of the differential source follower based on voltages on the first and second inputs of the bias generator.
Jaeger teaches: a path which couples a control gate of the first current steering device to a first input of the bias generator (see Fig. 1 and paragraph 0021, where Jaeger describes a connection between a control gate of the first cascode transistor 116 and an input of a first load transistor 148 of the bias circuit 106); and a path which couples a control gate of the second current steering device to a second input of the bias generator (see Fig. 1 and paragraph 0021, where Jaeger describes a connection between a control gate of the second cascode transistor 120 and an input of a second load transistor 152 of the bias circuit 106); wherein the bias generator is to generate a common bias for the first and second halves of the differential source follower based on voltages on the first and second inputs of the bias generator (see Fig. 1 and paragraph 0022, where Jaeger describes that the bias circuit 106 includes a current source 138 which generates a common bias current for the first and second differential source followers 114 and 118 based on voltages on the first load transistor 148 and the second load transistor 152).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a path which couples a control gate of the first current steering device to a first input of the bias generator; and a path which couples a control gate of the second current steering device to a second input of the bias generator; wherein the bias generator is to generate a common bias for the first and second halves of the differential source follower based on voltages on the first and second inputs of the bias generator, as taught by Jaeger to modify the method of Nakajima in order to make current source more ideal, as discussed by Jaeger (see paragraph 0007).
Consider claims 8 and 13: 
Nakajima in view of Jaeger discloses the invention of claims 6 and 10 above. Nakajima does not specifically disclose: the first current steering device is in series with a first transistor; the second current steering device is in series with a second transistor; and the bias generator is to generate the common bias for the first and second halves of the differential source follower at control gates of the first and second transistors.
Jaeger teaches: the first current steering device is in series with a first transistor (see Fig. 1 and paragraph 0014, where Jaeger describes that the first cascode transistor 116 is connected in series with transistor 114); a second current steering device is in series with a second transistor (see Fig. 1 and paragraph 0014, where Jaeger describes that the second cascode transistor 120 is connected in series with transistor 118); and the bias generator is to generate the common bias for the first and second halves of the differential source follower at control gates of the first and second transistors (see Fig. 1 and paragraph 0022, where Jaeger describes that the bias circuit 106 includes a current source 138 which generates a common bias current for the first and second differential source followers 114 and 118).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the first current steering device is in series with a first transistor; the second current steering device is in series with a second transistor; and the bias generator is to generate the common bias for the first and second halves of the differential source follower at control gates of the first and second transistors, as taught by Jaeger to modify the method of Nakajima in order to make current source more ideal, as discussed by Jaeger (see paragraph 0007).
Consider claim 9:
Nakajima in view of Jaeger discloses the apparatus of claim 6 above. Nakajima does not specifically disclose: the first current steering device is in series with a first transistor; the second current steering device is in series with a second transistor; a control gate of the first transistor is coupled to an input of the first half of the differential source follower; and a control gate of the second transistor is coupled to an input of the second half of the differential source follower.
Jaeger teaches: the first current steering device is in series with a first transistor (see Fig. 1 and paragraph 0014, where Jaeger describes that the first cascode transistor 116 is connected in series with transistor 114); a second current steering device is in series with a second transistor (see Fig. 1 and paragraph 0014, where Jaeger describes that the second cascode transistor 120 is connected in series with transistor 118); a control gate of the first transistor is coupled to an input of the first half of the differential source follower (see Fig. 1 and paragraph 0014, where Jaeger describes that the transistor 114 is the first source follower transistor); and a control gate of the second transistor is coupled to an input of the second half of the differential source follower (see Fig. 1 and paragraph 0014, where Jaeger describes that the transistor 118 is the second source follower transistor).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the first current steering device is in series with a first transistor; the second current steering device is in series with a second transistor; a control gate of the first transistor is coupled to an input of the first half of the differential source follower; and a control gate of the second transistor is coupled to an input of the second half of the differential source follower, as taught by Jaeger to modify the method of Nakajima in order to make current source more ideal, as discussed by Jaeger (see paragraph 0007).

Allowable Subject Matter
Claims 3, 4, 7, 11, 12, 14-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631